Case 5:20-cr-00317-SLP Document10 Filed 12/02/20 Page 1 of 14

 

IN THE UNITED STATES DISTRICT COURT FOR ue sain
DEC 02 2020
CARMELITA REEOER SHINN, CLERK

U.S. DIST. COURT, WESTERN DIST. OKLA,
BY AAT peputy

WESTERN DISTRICT OF OKLAHOMA

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )
» CR 20-317S,P
-Vs- ) No.
)
JORGE LUIS VILLARREAL, ) Violations: 18 U.S.C. § 371
RICHARD CLINTON POND, and ) 18 U.S.C. § 922(a)(1)(A)
CORY LEE JUMP, ) 18 U.S.C. § 924(a)(6)
) 18 U.S.C. § 924(n)
Defendants. ) 18 U.S.C. § 922(a)(5)
) 18 U.S.C. § 1001(a)(2)
) 18 U.S.C. § 924(d)
) 28 U.S.C. § 2461(c)
INDICTMENT
The Federal Grand Jury charges:
COUNT 1

(Conspiracy to Deal Firearms Without a License)
From on or about March 23, 2020, through on or about October 31, 2020, within

the Western District of Oklahoma and elsewhere,

 

wonnnnnn=-- JORGE LUIS VILLARREAL,
RICHARD CLINTON POND, and
CORY LEE JUMP, -----------------------------------------------
knowingly combined, conspired, confederated, and interdependently agreed with each
other and others, both known and unknown to the Grand Jury, to violate Title 18, United

States Code, Section 922(a)(1)(A), which prohibits individuals from engaging in the

business of dealing firearms without being licensed as an importer, manufacturer, or dealer.
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 2 of 14

Objective of the Conspiracy

The object of the conspiracy was to obtain firearms and sell them for a profit without

first being licensed as an importer, manufacturer, or dealer.
Overt Acts

In furtherance of the conspiracy, and to effect the objects thereof, the conspirators
committed the following overt acts, among others:

1. During the time period of the conspiracy, RICHARD CLINTON POND
purchased firearms online and had them shipped to a Federal Firearms Licensed (“FFL”)
dealer located in Shawnee, Oklahoma.

2. When the firearms arrived at the FFL dealer, RICHARD CLINTON POND
paid a transfer fee and completed the ATF Form 4473, claiming that he was the actual
purchaser of the firearms when, in fact, he was obtaining the firearms with the intent to sell
them to JORGE LUIS VILLARREAL for profit.

3. During the time period of the conspiracy, CORY LEE JUMP obtained
firearms online, often from Armslist.com, with the intent to sell them to JORGE LUIS
VILLARREAL for profit.

4. During the time period of the conspiracy, JORGE LUIS VILLARREAL
traveled from Pharr, Texas, to Oklahoma City, Oklahoma, to purchase firearms from
RICHARD CLINTON POND and CORY LEE JUMP.

5. During the time period of the conspiracy, JORGE LUIS VILLARREAL

transported the firearms obtained from RICHARD CLINTON POND and CORY LEE
Case 5:20-cr-00317-SLP Document10 Filed 12/02/20 Page 3 of 14

JUMP from Oklahoma City, Oklahoma, to Texas and Mexico, where he would sell the
firearms to others for profit.

6. During the time period of the conspiracy, at the request of JORGE LUIS
VILLARREAL, RICHARD CLINTON POND would send lists of firearms available
for sale to JORGE LUIS VILLARREAL, using both text messages and email.

7. During the time period of the conspiracy, JORGE LUIS VILLARREAL
directed RICHARD CLINTON POND to give COREY LEE JUMP $4,100 in United
States currency in exchange for thirteen (13) firearms and one (1) rifle. Soon thereafter,
the firearms were delivered to JORGE LUIS VILLARREAL.

All in violation of Title 18, United States Code, Section 371.

COUNT 2
(Unlawful Dealing in Firearms)

On or about May 14, 2020, within the Western District of Oklahoma,

 

CORY LEE JUMP,

 

not being a licensed dealer of firearms as described in Title 18, United States Code, Section
923, did willfully engage in the business of dealing in firearms.

All in violation of Title 18, United States Code, Section 922(a)(1)(A), the penalty
for which is found at Title 18, United States Code, Section 924(a)(1)(D).

COUNT 3
(False Statement in Acquisition of a Firearm)

On or about August 21, 2020, within the Western District of Oklahoma,

 

 

RICHARD CLINTON POND,

in connection with the acquisition of two firearms from 102 Pawn, a licensed dealer of
Case 5:20-cr-00317-SLP Document10 Filed 12/02/20 Page 4 of 14

firearms within the meaning of Chapter 44 of Title 18, United States Code, did knowingly
make a false and fictitious written statement to 102 Pawn, which statement was intended
to deceive 102 Pawn as to a fact material to the lawfulness of such transfer of said firearms
to RICHARD CLINTON POND under Chapter 44 of Title 18, United States Code, in
that RICHARD CLINTON POND stated that he was the actual transferee/buyer of the
firearms, when in fact, as RICHARD CLINTON POND then knew he was acquiring the
firearms on behalf of another person.

All in violation of Title 18, United States Code, Section 922(a)(6), the penalty for
which is found at Title 18, United States Code, Section 924(a)(2).

COUNT 4
(Traveling Interstate to Deal Firearms Without a License)

On or about September 18, 2020, within the Western District of Oklahoma and

elsewhere,

 

 

JORGE LUIS VILLARREAL,
with the intent to engage in conduct that constitutes a violation of Title 18, United States
Code, Section 922(a)(1)(A) (dealing in firearms without a license), traveled from Texas
into Oklahoma and acquired or attempted to acquire multiple firearms in furtherance of
dealing firearms without a license.

All in violation of Title 18, United States Code, Section 924(n).

COUNT 5
(Unlawful Sale of Firearm to an Out-of-State Resident)

On or about September 18, 2020, within the Western District of Oklahoma,

 

RICHARD CLINTON POND,

 
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 5 of 14

not being a licensed importer, licensed manufacturer, licensed dealer, and licensed
collector of firearms, did willfully sell, transfer, and deliver multiple firearms to a person
other than a licensed importer, licensed manufacturer, licensed, and licensed collector of
firearms, knowing and with reasonable cause to believe that said person was not then
residing in the state of Oklahoma, the state in which the defendant was residing at the time
of the aforesaid sale, transfer, and delivery of the firearms.

All in violation of Title 18, United States Code, Sections 922(a)(5), the penalty for
which is found at Title 18, United States Code, Section 924(a)(1)(D).

COUNT 6
(False Statement or Representation to an Agency of the United States)

On or about October 21, 2020, within the Western District of Oklahoma,

CORY LEE JUMP

 

 

did willfully and knowingly make a materially false, fictitious, and fraudulent statement
and representation within the jurisdiction of the executive branch of the Government of the
United States by informing SA Jared Lowe, ATF, during an interview at his place of
business, 601 Westland Drive, Edmond, Oklahoma, that he had sold two firearms at one
time but never any more than two. The statements and representations were false because,
as CORY LEE JUMP then and there knew, he had previously sold fourteen firearms to
RICHARD CLINTON POND on behalf of JORGE LUIS VILLARREAL in a single
transaction.

All in violation of Title 18, United States Code, Section 1001(a)(2).
Case 5:20-cr-00317-SLP Document10 Filed 12/02/20 Page 6 of 14

COUNT 7
(Traveling Interstate to Deal Firearms Without a License)

On or about October 31, 2020, within the Western District of Oklahoma and

elsewhere,

 

 

JORGE LUIS VILLARREAL,
with the intent to engage in conduct that constitutes a violation of 18 U.S.C. § 922(a)(1)(A)
(dealing in firearms without a license), traveled from Texas into Oklahoma and acquired
or attempted to acquire multiple firearms in furtherance of dealing firearms without a
license.

All in violation of Title 18, United States Code, Section 924(n).

FORFEITURE

A. The allegations contained in this Indictment are hereby re-alleged and
incorporated for the purpose of alleging forfeiture.

B. Upon conviction of any of the offenses alleged in Counts 1, 2, 3, 4, 5, and 7
of this Indictment, JORGE LUIS VILLARREAL, RICHARD CLINTON POND, and
CORY LEE JUMP shall forfeit to the United States any and all firearms and ammunition
involved in the commission of the offense(s).

The property subject to forfeiture includes, but is not limited to, the following
firearms:

1. Hi-point, model C, 9mm caliber pistol, bearing serial number
P204734;

2. Rock Island Armory (Armscor), model TCM9R, .22 caliber pistol,
bearing serial number AC185536;
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 7 of 14

10.

11.

12.

13.

14.

15.

16.

17.

Glock GmbH, model 19X, 9mm caliber pistol, bearing serial number
BGRP933;

Glock GmbH, model 20C, 10mm caliber pistol, bearing serial number
SGH900;

Glock GmbH, model 23, .40 caliber pistol, bearing serial number
PXP691;

Springfield Armory, model XDM-10, 10mm caliber pistol, bearing
serial number AT223499;

Springfield Armory, model XDM-10, 10mm caliber pistol, bearing
serial number AT168456;

Fabrique National (FN), model 509, 9mm caliber pistol, bearing serial
number GKS0008468;

Glock GmbH, model 17, 9mm caliber pistol, bearing serial number
DD495US;

Hi-Point, model JCP, .40 caliber pistol, bearing serial number
X7277158;

Heckler & Koch, model VP9SK, 9mm caliber pistol, bearing serial
number 232-027924;

Palmetto State Armory, model PSAK47, 7.62 x 39mm caliber rifle,
bearing serial number AKB019042;

Palmetto State Armory, model AK-P7, 7.62 x 39mm caliber rifle,
bearing serial number P7-001449;

Savage, model Rascal, .22 caliber pistol, bearing serial number
3313819;

Sig Sauer, model Sig 716, 7.62 x 39mm caliber rifle, bearing serial
number 22C014425;

Palmetto State Armory, model PG9, 9mm caliber pistol, bearing serial
number PS9G005350;

Waffen Werks, model AK-74, 7.62 x 39mm caliber rifle, bearing
serial number WW02630;
Case 5:20-cr-00317-SLP Document10 Filed 12/02/20 Page 8 of 14

18.

19.

20.

21.

22.

23.

24,

25.

26.

27.

28.

29.

30.

31.

32.
33.

Mossberg, model 930, 12 gauge shotgun, bearing serial number
AF 156566;

Linyi Junxing (Norinco DDI), model Cheetah, 12 gauge shotgun,
bearing serial number 0015230126003482;

Smith & Wesson, model M&P 15-22, .22 caliber pistol, bearing serial
number DFK9745;

Remington, model 597, .22 caliber rifle, bearing serial number
D2931554;

Rock Island Armory (Armscor), model M5, 12 gauge shotgun,
bearing serial number RIA1669603;

Henry Repeating Arms, model H001, .22 caliber rifle, bearing serial
number 945813H;

Canik55, model TP9 Elite SG, 9mm caliber pistol, bearing serial
number T6472-20 BN08777;

CZ, model P-10 C, 9mm caliber pistol, bearing serial number
C750232;

CZ, model P-10 S, 9mm caliber pistol, bearing serial number
UC04084;

Canik55, TP9 Elite SG, 9mm caliber pistol, bearing serial number
T6472-20CB22128;

Sarsilmaz (SAR arms), Sar 9, 9mm caliber pistol, bearing serial
number T1102-20BV60000;

Sarsilmaz (SAR Arms), Sar 9, 9mm caliber pistol, bearing serial
number T1102-20BV60001;

Sarsilmaz (SAR Arms), Sar 9, 9mm caliber pistol, bearing serial
number T1102-20BV60006;

Springfield Armory, model XD9 Elite, 9mm caliber pistol, bearing
serial number AT239147;

Tavor, model X95, 5.56mm rifle, bearing serial number T0077076;

Fabrique National (FN), model FNX 40, .40 caliber pistol, bearing
serial number FX20039973;
Case 5:20-cr-00317-SLP Document10 Filed 12/02/20 Page 9 of 14

34.

35.

36.

37.

38.

39.

40.

Al.

42.

43.

44.

45.

46.
47.

48.

49.

CZ, model CZ-75 P-01, 9mm caliber pistol, bearing serial number
FF9OW96;

Franklin Armory, Lower Receiver, “Pistol”, bearing serial number P-
13057;

Kriss, model Vector, 9mm caliber rifle, bearing serial number
919P009005;

Kel-Tec, model Sub 2000, 9mm caliber rifle, bearing serial number
FFOW96;

Palmetto State Armory, model AKV, 9mm caliber pistol, bearing
serial number AK V001716;

Dickinson Kamando, model XX2d-M-2, 12 gauge shotgun, bearing
serial number 203313343;

Marlin, model 1894, .44 caliber rifle, bearing serial number
MR498 181;

Hi-Point, model 4095, .40 caliber pistol, bearing serial number
H82438;

Palmetto State Armory, Lower Receiver, PA-15, bearing serial
number SCD800752;

Springfield Armory, model XDM Elite, 9mm caliber pistol, bearing
serial number AT291414;

Kel-Tec, model P17, .22LR caliber pistol, bearing serial number
g0f79;

Arsenal Firearms, model IT-14, 9mm caliber pistol, bearing serial
number AF 1497A;

STI, Staccato C, 9mm caliber pistol, bearing serial number EH1775;

Springfield Armory, model Saint Edge, Multi, bearing serial number
SE77780;

Rock Island Armory (Armscor), model 1911ATFS Tactical, .22LR
caliber pistol, bearing serial number TCM046069;

Springfield Armory, model XDM Elite, 9mm caliber pistol, bearing
serial number B7254012;
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 10 of 14

50.

51.

52.

53.

54.

55.

56.

57.

58.

39.

60.

61.

62.:

63.

64.

65.

Glock GmbH, model 40 Gen4, 10mm caliber pistol, bearing serial
number BGKX574;

Glock, model 45, 9mm caliber pistol, bearing serial number
BMFE985;

Kimber, model Stainless LW, 9mm caliber pistol, bearing serial
number KF85787;

Glock GmbH, model 19 Gen5, 9mm caliber pistol, bearing serial
number BNSL142;

Glock GmbH, model 34 Gen5, 9mm caliber pistol, bearing serial
number BHRD262;

Smith & Wesson, model SW22 Victory, .22 caliber pistol, bearing
serial number VEA5504;

Sarsilmaz (SAR Arms), model K-12 Sport, 9mm caliber pistol,
bearing serial number T1102-19BR00880;

Kel-Tec, model P17, .22LR caliber pistol, bearing serial number
G3B91;

Rex, model Zero 1 S, 9mm caliber pistol, bearing serial number
A06393;

Rex, model Zero 1 S, 9mm caliber pistol, bearing serial number
A08896;

Rex, model Zero 1 CP, 9mm caliber pistol bearing serial number
A22679;

Sig Sauer, model P226, 9mm caliber pistol, bearing serial number
47E029110;

Rex, model Zero 1 S, 9mm caliber pistol, bearing serial number
A04495;

STI (Taran Tactical), model 2011, 9mm caliber pistol, bearing serial
number TX 13040;

Kel-Tec, model P17, .22LR caliber pistol, bearing serial number
G3C63;

CZ, model 75, 9mm caliber pistol, bearing serial number C953849;

10
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 11 of 14

66.
67.

68.

69.

70.

71.

72.

73.

74,

75.

76.
77.

78.

79.

80.

81.

CZ, model 75, 9mm caliber pistol, bearing serial number C898388;

IWI, model Masada, 9mm caliber pistol, bearing serial number
M1000327;

Sig Sauer, model P320, 9mm caliber pistol, bearing serial number
58H077077;

Springfield Armory, model XDM-9 compact, 9mm caliber pistol,
bearing serial number MG495748;

Glock GmbH, model 29 Gen4, 10mm caliber pistol, bearing serial
number BDWR221;

Heckler & Koch (H&K), model USP Tactical, .40 caliber pistol,
bearing serial number 22-102670;

Tangfolio, model Witness P Match, 10mm caliber pistol, bearing
serial number MT44871;

Sig Sauer, model P320X5, 9mm caliber pistol, bearing serial number
58B275844;

Sarsilmaz (SAR Arms), model Sar 9, 9mm caliber pistol, bearing
serial number T1102-17BV03866;

Fabrique National (FN), model Five-Seven, 5.7 x 28mm caliber pistol,
bearing serial number 386282698;

CZ, model P-07, 9mm caliber pistol, bearing serial number C914488;

Springfield Armory, model XDM-9, 9mm caliber pistol, bearing
serial number MG868487;

Springfield Armory, model XDM-10, 10mm caliber pistol, bearing
serial number HM501465;

Glock GmbH, model P80, 9mm caliber pistol, bearing serial number
BNLT574;

Glock GmbH, model 44, .22 caliber pistol, bearing serial number
ADUN746;

Glock GmbH, model 32, .357 caliber pistol, bearing serial number
PGZ263;

11
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 12 of 14

82.

83.

84.

85.

86.

87.

88.

89.

90.

91.

92.

93.

94.

95.

96.

Sig Sauer, model P365, 9mm caliber pistol, bearing serial number
66A328840;

Sig Sauer, model P320X VTAC, 9mm caliber pistol, bearing serial
number 58J060357;

Taurus, model TX, .22LR caliber pistol, bearing serial number
1PT031850;

Taurus, model Tracker, .22LR caliber pistol, bearing serial number
FW669781;

CZ, model 75 P-01, 9mm caliber pistol, bearing serial number
D318135;

Para Ordinance, model P16, .40 caliber pistol, bearing serial number
SJ2051;

Springfield Armory, model XDM Elite, 9mm caliber pistol, bearing
serial number BY342561;

Sig Sauer, model P226, 9mm caliber pistol, bearing serial number
47C025940;

Styr Arms, model L9-A2MF, 9mm caliber pistol, bearing serial
number 3182508;

Sig Sauer, model P320, 9mm caliber pistol, bearing serial number
58H119294;

Rex, model Zero 1 T, 9mm caliber pistol, bearing serial number
A16392;

Archon Arms, model Type B, 9mm caliber pistol, bearing serial
number AA0001206;

Fabrique National (FN), model 519, 9mm caliber pistol, bearing serial
number GKS0089977;

Glock GmbH, model 23C, .40 caliber pistol, bearing serial number
NGD804;

Beretta, model APX, 9mm caliber pistol, bearing serial number
A073486X;

12
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 13 of 14

97.

98.

99.

100.

101.

102.
103.

104.

105.

106.

107.

108.

109.

110.

111.

112.

Smith & Wesson, model M&P9, 9mm caliber pistol, bearing serial
number NEC9901;

CZ, model Shadow II, 9mm caliber pistol, bearing serial number
D035762;

Hudson, model H9, 9mm caliber pistol, bearing serial number
H10883;

Fabrique National (FN), model 509, 9mm caliber pistol, bearing serial
number GK 20033469;

Ruger, model Super Redhawk Alaskan, .44 magnum caliber pistol,
bearing serial number 530-52625;

CZ, model 75B, 9mm caliber pistol, bearing serial number C837647;

CZ, model 75SP-01, 9mm caliber pistol, bearing serial number
C560295;

Beretta, model M9A3, 9mm caliber pistol, bearing serial number
BER772222;

Fabrique National (FN), model FNX-45, .45 caliber pistol, bearing
serial number FX3U127816;

Glock GmbH, model 20 Gen4, 10mm caliber pistol, bearing serial
number BLEG752;

Springfield Armory, model Hellcat, 9mm caliber pistol, bearing serial
number AT231575;

Glock GmbH, model 17 Gen4, 9mm caliber pistol, bearing serial
number BGTG335;

Glock GmbH, model 24, .40 caliber pistol, bearing serial number
RXB322;

Heckler & Koch, model VP9L-V, 9mm caliber pistol, bearing serial
number 238-002236;

Springfield Armory, model XDM Elite, 9mm caliber pistol, bearing
serial number AT233031;

Fabrique National (FN), model FN 509, 9mm caliber pistol, bearing
serial number GKS0097900;

13
Case 5:20-cr-00317-SLP Document 10 Filed 12/02/20 Page 14 of 14

113.

114.

115.

116.

117.

118.

Springfield Armory, 1911 RO Target, .45 caliber pistol, bearing serial
number NM6278 18;

Smith & Wesson, model M&P 380 Shield EZ, .380 caliber pistol,
bearing serial number NFK 1944;

Sturm, Ruger & Co., Inc., model 10/22, .22 caliber rifle, bearing serial
number 824-37437;

Sturm, Ruger & Co., Inc., model PC9 Carbine, 9mm caliber rifle,
bearing serial number 910-06030;

Maverick Arms (Mossberg O.F. & Sons), model 88, 20 gauge
shotgun, bearing serial number MV28236N; and

any and all magazines not otherwise specified.

Cc, Upon conviction of any of the offenses alleged in Counts 4 and 7 of this

Indictment, JORGE LUIS VILLARREAL shall forfeit to the United States any property

constituting or derived from any proceeds traceable to a violation of Title 18, United States

Code, Section 924(n), including but not limited to $44,881 in United States currency.

All pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

A TRUE BILL:

Y Byeudad (Dee

FOREPERSON OF THE GRAND JURY

TIMOTHY J. DOWNING
United States Attorney

 

ASHLEY L. ALTSHULER
WILSON D. McGARRY
STANLEY J. WEST

Assistant United States Attorneys

14
